EDWA 50 (3/18)

                                                                                          FILED IN THE

                                 United States District Court                         U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF WASHINGTON



                                                for the                             Jul 14, 2021
                                                                                     SEAN F. MCAVOY, CLERK

                                  Eastern District of Washington



                       REQUEST FOR OUT OF COUNTRY TRAVEL



Name of Offender: Anna Daisy Gonzalez
Name of Supervising Judicial Officer: The Honorable Salvador Mendoza, Jr.
Docket No: 1:14CR02023-SMJ-2



                                   PETITIONING THE COURT


A supervision report was submitted to the Court providing information regarding the above offender’s
request to travel out of the county. The U.S. Probation/Pretrial Services Officer is seeking the Court’s
approval for Anna Daisy Gonzalez to travel out of the country.


                                                Respectfully submitted by,

                                                s/Araceli Mendoza                              07/14/2021
                                                Araceli Mendoza                                  Date
                                                U.S. Probation Officer


                                       THE COURT ORDERS

Having reviewed the United States Probation/Pretrial Services Officer’s request for offender’s travel,
IT IS HEREBY ORDERED, THE COURT:

[X] Approves travel request
[ ] Denies travel request
[ ] Other



                                                   Signature off Judicial
                                                                   di i l Offi
                                                                          Officer
                                                                            f

                                                          07/14/2021
                                                   Date
